Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-487
                       Lower Tribunal No. 14-16905
                          ________________

                  Steven Enterprises Group Inc.,
                                  Appellant,

                                     vs.

                 Diversified Aero Inventory I, LLC,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Valerie R.
Manno Schurr and Daryl E. Trawick, Judges.

     Billbrough & Marks, P.A., and Geoffrey B. Marks, for appellant.

     Goldstein & Company, Jason Goldstein and Maria Piva, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     GORDO, J.

     Steven Enterprises Group Inc. (SEG) appeals the trial court’s order

enforcing a settlement agreement pursuant to the plain language of the
agreement and entering final judgment in favor of Diversified Aero Inventory

I, LLC. We have jurisdiction. See Fla. R. App. P. 9.110. SEG contends the

trial court erred in entering final judgment without holding an evidentiary

hearing as to the question of default.     As it was undisputed that SEG

defaulted on payments and the trial court merely enforced the agreed terms

of the settlement agreement’s enforcement provision, we affirm. 1

                FACTS & PROCEDURAL BACKGROUND

     In September 2018, the parties entered into a confidential settlement

agreement whereby SEG agreed to pay the sum of $60,000 to Diversified in

monthly installments. Pursuant to the agreement, the trial court entered an

order of dismissal of all claims between the parties and reserved jurisdiction

to enforce the settlement agreement. Beginning in May 2019, SEG

defaulted by failing to make monthly payments.          On June 17, 2019,

Diversified sent a notice of default to SEG. On June 18, 2019, SEG



1
  We affirm without further discussion SEG’s appeal from the denial of its
motion for rehearing. See Baron v. Provencial, 908 So. 2d 526, 527 (Fla.
4th DCA 2005) (“Courts have held that where there is ‘nothing whatever left
for the court to do,’ an order enforcing a settlement agreement is final and
appealable.” (quoting Travelers Indem. Co. v. Walker, 401 So. 2d 1147, 1149
(Fla. 3d DCA 1981))); Balmoral Condo. Ass’n v. Grimaldi, 107 So. 3d 1149,
1152 (Fla. 3d DCA 2013) (“[O]nce a judgment becomes final—as where (a)
a final judgment has been entered, and (b) a motion for rehearing under
1.530 has been denied . . .—the trial court loses jurisdiction to rehear the
judgment on the merits.” (citation omitted)).

                                      2
responded to the notice of default claiming it did not know where to send

payments. That same day, Diversified replied to SEG and reiterated that all

future and outstanding payments could be made via wire transfer or by mail

to the physical address specified in the agreement. SEG failed to make any

payments pursuant to the agreement. On June 26, 2019, after the time to

cure the default had lapsed, Diversified filed a motion to enforce the

settlement agreement with accompanying affidavit concerning the failure to

make monthly payments or cure the default. The trial court entered an order

granting the motion to enforce the settlement agreement. SEG moved for

rehearing and requested an evidentiary hearing despite acknowledging that

it failed to make the payments. The trial court denied rehearing.

                             LEGAL ANALYSIS

      “Settlement agreements are contractual in nature and are therefore,

interpreted and governed by contract law.”         Com. Cap. Res., LLC v.

Giovannetti, 955 So. 2d 1151, 1153 (Fla. 3d DCA 2007) (citations omitted).

“The construction of a contract is a question of law for the courts to determine

where the language used in the written contract is clear, unambiguous, and

susceptible of only one interpretation.” Gray v. D & J Indus. Inc., 875 So. 2d

683, 683 (Fla. 3d DCA 2004). “To compel enforcement of a settlement

agreement, its terms must be sufficiently specific and mutually agreed upon



                                       3
as to every essential element.” Spiegel v. H. Allen Holmes, Inc., 834 So. 2d

295, 297 (Fla. 4th DCA 2002) (citation omitted).

     The plain language of the settlement agreement provided:

                  2.    Enforcement. In the event SEG defaults
           on this Agreement, including by failing to make any
           payments in accordance with Section 1, Diversified
           shall provide written notice of the default to SEG by
           email under Section 3 (“Notice of Default”). SEG
           shall have five (5) days from the date of the Notice of
           Default to cure the default (the “Cure Date”). . . . In
           the event SEG fails to cure the default within five (5)
           days of receiving Notice of Breach under to this
           Section 2, Diversified shall be entitled to a judgment
           for full payment of the amount claimed as damages
           in this Litigation, totaling Seventy-Seven Thousand
           Six Hundred and Forty-One U.S. Dollars and 26/00
           ($77,641.26), plus all interest accrued and minus any
           payments under this Agreement, upon ex parte
           presentment of an affidavit to the Court.

     Under the unambiguous terms of the agreement, “upon ex parte

presentment of an affidavit to the Court” confirming SEG’s failure to cure

default upon notice of the breach, Diversified was entitled to a judgment for

the full amount claimed as damages. The plain language of the enforcement

provision required only the presentment of the affidavit and did not require

or authorize an evidentiary hearing. It was undisputed that SEG defaulted

by not making monthly payments for May 2019 and June 2019. Thus, the

trial court appropriately granted the motion to enforce the settlement

agreement without requiring an evidentiary hearing.


                                     4
Affirmed.




            5